Title: To James Madison from Samuel Smith, 6 April 1803 (Abstract)
From: Smith, Samuel
To: Madison, James


6 April 1803, Baltimore. Informs JM that the packet for Erving will be forwarded on Sunday in the George in care of Smith’s nephew Robert Patterson. Recommends Mackenzie and Glennie. “They do our Business on their own Account, are Men of great prudence & Sufficient Capital. Should you Select them, and you want to send a power of Attorney—their Names are James Mackenzie, and Alexander Glennie, of London, Merchants.” Adds in a postscript, “Let me again press your appointment of my friends be assured you will be Satisfied.”
 

   
   RC (DLC). 1 p.



   
   Robert Patterson was the son of Smith’s brother-in-law, merchant William Patterson. Robert Patterson’s sister Elizabeth married Jerome Bonaparte in December 1803 (David Stacton, The Bonapartes [New York, 1966], pp. 28–30).


